Fourth Court of Appeals
                                  San Antonio, Texas

                                        JUDGMENT
                                      No. 04-14-00016-CV

                                        John F. DAVIS,
                                           Appellant

                                                v.

FARIAS ENTERPRISES LTD., Hector Farias Jr. (a.k.a. Hector Farias), individually and d/b/a
  Farias Enterprises Ltd., and Diana S. Farias, individually and d/b/a Farias Enterprises Ltd.,
                                           Appellees

                  From the 341st Judicial District Court, Webb County, Texas
                            Trial Court No. 2010CVT001822 D3
                       The Honorable Beckie Palomo, Judge Presiding

     BEFORE JUSTICE ANGELINI, JUSTICE MARTINEZ, AND JUSTICE PULLIAM

        In accordance with this court’s memorandum opinion of this date, the judgment of the trial
court is AFFIRMED. It is ORDERED that Appellees Farias Enterprises Ltd., Hector Farias Jr.,
and Diana S. Farias recover their costs of this appeal from Appellant John F. Davis.

       SIGNED February 4, 2015.


                                                 _____________________________
                                                 Karen Angelini, Justice